         Case 1:18-cr-10364-DPW Document 138 Filed 10/23/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )      Criminal No. 18-10364-DPW
               v.                              )
                                               )
(1) JASIEL F. CORREIA, II, and                 )
(2) GENOVEVA ANDRADE,                          )
                                               )
             Defendants                        )


                        GOVERNMENT’S PROPOSED WITNESS LIST
             Pursuant to the Court’s October 16, 2020 Order, ECF Dkt. No. 136, the United States

of America hereby submits the list of witnesses it presently intends to call in its case-in-chief with

respect to Counts 14-26. The government is mindful of the logistical challenges posed by the

pandemic, and is thus making every effort to streamline the presentation of this matter at trial.

Among other things, the government is in the process of conferring with defense counsel regarding

possible stipulations that would, if agreed upon, eliminate the need for several of the below

witnesses. Should the government subsequently decide to call additional witnesses in its case-in-

chief, it will promptly notify the Court and defense counsel.

               1. Brian Bairos
               2. Louis Bettencourt
               3. David Brayton
               4. Hildegar Camara
               5. Cannabis Control Commission Representative (to explain licensing process)
               6. Oteniel Correia
               7. Antonio Costa
               8. Nikki Custadio
               9. FBI Cell Phone Extraction Witness
               10. Christopher Harkins
               11. David Hebert
               12. Keeper of the Records – various cellular phone companies
               13. Keeper of the Records – various banks or financial institutions
               14. Michael Khoury
        Case 1:18-cr-10364-DPW Document 138 Filed 10/23/20 Page 2 of 2



              15. Sandra Lemanski, Special Agent, IRS-CID
              16. Joseph Macy
              17. Pauline Nguyen
              18. Dina Pichette
              19. Matthew Pichette
              20. Charles Saliby
              21. Sami Saliby
              22. Edward Silva
              23. Maria Soares
              24. Jessica Thompson, Assistant Special Agent in Charge, HUD-OIG




                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                           By:     /s/ Zachary R. Hafer
                                                   Zachary R. Hafer
                                                   Assistant U.S. Attorney



                                CERTIFICATE OF SERVICE
            I hereby certify that this document filed under seal will be sent electronically to
defense counsel.
                                                          /s/ Zachary R. Hafer
                                                          Zachary R. Hafer
                                                          Assistant U.S. Attorney
Date: October 23, 2020




                                              2
